DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/25/2022 is acknowledged. All outstanding rejections except as set forth below are withdrawn, in light of amendments. Claims 42 and 45-55 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior  art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42, 45, 46, 47 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Katayose et al. (5,352,745) in view of Zhang et al. (US 2008/0097027 A1 cited in IDS), Freshour et al. (US 6,897,282), Tracy et al. (5,834,565 cited in IDS) and Fung et al. (US 2012/0315814 Al cited in IDS).

Regarding claim 42, 45, 46, 47 and 49-52, Katayose et al. disclose a curable resin composition comprising (a) 40 to 98 wt% of curable polyphenylene ether resin comprising a reaction product of polyphenylene ether with unsaturated carboxylic acid such as methacrylic acid or an acid anhydride and (b) 2 to 60 wt% triallyl cyanurate (see Abstract, col. 4, lines 34-44 and col. 7, lines 59-66). Accordingly, the weight ratio of polyphenylene ether resin to triallyl cyanurate is 0.67 to 49 (0.67 = 40/60 and 49 = 98/2). Given that polyphenylene ether is a reaction product of polyphenylene ether with unsaturated carboxylic acid and given that unsaturated carboxylic acid can be methacrylic acid, the polyphenylene ether will have at least one terminal moiety as methacrylate group which is identical to presently claimed methacrylate terminal groups. Further, the aromatic ring of polyphenylene ether (R2=R3=H and R1=R4=CH3) disclosed by Katayose et al. is identical to presently claimed aromatic ring of polyphenylene ether (see Formula (II), col. 5, lines 10-13 and col. 5, lines 20-21). The curable resin composition contains initiator such as 2,5-dimethyl-2,5-di-t-butylperoxyhexyne present in amount of 0.1 to 10 parts by weight based on 100 parts by weight of (a) and (b) (see col. 13, lines 5-9 and col. 13, lines 15-16). Given that (a) and (b) reactive components, the weight of initiator is 0.1 to 10 wt% based on 100 wt% of reactive components. The curable resin composition can comprise fire retardant such as bromine containing flame retardant or phosphorous-containing fire retardant (see col. 13, lines 55-64). The curable resin composition can contain filler such as silica (see col. 14, lines 14-20).
Katayose et al. disclose the curable resin composition can be dissolved in solvent such a toluene (i.e. varnish), and then reinforcement material (i.e. core material) is impregnated with the resultant solution (i.e. varnish), followed by curing (see col. 11, lines 49-60 and col. 12, lines 48-54, col. 12, lines 65-66 and col. 14, lines 44-50). The varnish is fully cured, i.e. c-staged (see col. 16, lines 14-24 and see col. 20, lines 21-40). The reinforcement material impregnated with varnish reads on the prepreg. The prepreg consists of reinforcement material that is impregnated with varnish (see col. 20, lines 23-25). Katayose et al. disclose a laminate including one or more of prepregs (see col. 20, lines 21-40). 
Further, Katayose et al. disclose the composition consisting of (a) curable polyphenylene ether resin comprising a reaction product of polyphenylene ether with unsaturated carboxylic acid such as methacrylic acid or an acid anhydride, (b) triallyl cyanurate, initiator and flame retardant given that all other components are optional (see col. 4, lines 44-54; col. 13, lines 29-31; col. 13, lines 47-49; col. 14, lines 6-8 and col. 14, lines 14-16). 
Katayose et al. do not disclose polyphenylene oxide polymer having presently claimed formula and presently claimed molecular weight. Katayose et al. do not disclose presently claimed flame retardant and its amount.
Zhang et al. disclose varnish composition containing methacrylate capped polyphenylene ether (PPE) (see Abstract and paragraph 0009). The methacrylate capped polyphenylene ether is identical to presently claimed structure. Further, Zhang et al. disclose (see paragraph 0038) the functional PPE is prepared according to the method disclosed in U.S. Patent No. 6897282 by Freshour et al. The functionalized PPE resin of Freshour et al. is prepared by reacting OH end group of PPE resin with aliphatic unsaturated compound (see col. 2-3, lines 47-25 and col. 11, lines 29-36). Freshour et al. disclose functionalized PPE resins containing residual aliphatic unsaturation and having low viscosity and low molecular weight (see col. 2, lines 32-44). High molecular weight and high viscosity PPE resins can present difficulty with mixing (see col. 2l lines 21-30). A residual aliphatic unsaturation means majority of hydroxyl groups that exist on are capped. Uncapped PPE contains phenyl hydroxyl moieties that interfere with radical reactions (col. 11, lines 28-29). The capped PPE resins of Freshour et al. has 95 % or more of the hydroxyl groups reacted (col. 11, lines 33-36). Further the capped PPE resin can be capped at one end using hydroxyl group at the end as shown in formula (VIII) or can be capped at more than one end using hydroxyl group at more than one end, i.e. bifunctionally capped PPE resin (see col. 7, lines 44-67). Although, Freshour et al. do not explicitly disclose structure of bifunctionally capped PPE resin, this structure would be similar to the methacrylate capped PPE resin of Zhang et al. 
Given that methacrylate capped PPE of Zhang et al. is obtained by the process of Freshour et al. and given that Freshour et al. disclose capped PPE resins having low viscosity and low molecular weight as well as residual aliphatic unsaturation, the methacrylate capped PPE of Zhang et al. has low viscosity and low molecular weight as well as residual aliphatic unsaturation. 
In light of motivation for using methacrylate capped polyphenylene ether disclosed by Zhang et al. as set forth above and for using capped PPE resin having low viscosity and low molecular weight as well as residual aliphatic unsaturation disclosed by Freshour et al. as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use presently claimed PPE resin in Katayose et al. in order to obtain low viscosity and low molecular weight as well as residual aliphatic unsaturation, thereby preventing difficulty with mixing and preventing interference with radical reactions, and thereby arrive at the claimed invention.
Katayose et al. in view of Zhang et al. and Freshour et al. do not disclose polyphenylene oxide polymer having presently claimed formula and presently claimed molecular weight. Katayose et al. in view of Zhang et al. and Freshour et al. do not disclose presently claimed flame retardant and its amount.
Tracy et al. disclose PPE resin having molecular weight of about less than 3000 (see col. 3, lines 13-26 and col. 3, lines 46-48). The lower molecular weight PPE provides homogenous resin system, does not gel at room temperature and exhibits excellent flow characteristics for effectively filling all voids when used to impregnate a substrate material (see col. 2, lines 27-30 and col.7, lines 15-19). 
In light of motivation, for using PPE resin having molecular weight of about less than 3000 disclosed by Tracy et al. as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use functionalized PPE resin having molecular weight of about less than 3000 in Katayose et al. in view of Zhang et al. and Freshour et al. in order to provide homogenous resin system, prevent gelling at room temperature and provide excellent flow characteristics for effectively filling all voids when used to impregnate a substrate material, and thereby arrive at the claimed invention.
Katayose et al. in view of Zhang et al., Freshour et al. and Tracy et al. do not disclose presently claimed flame retardant and its amount.
Fung et al. disclose a resin mixture applicable to a high-frequency circuit board (see paragraph 0011). The resin mixture comprises modified PPE resin having two terminals modified with methacrylate (see paragraph 0036) and brominated flame retardants such as Saytex 8010 (Ethane-1,2-bis(pentabromophenyl)) in amount of 10 to 35 wt% (see paragraphs 0038 and 0039). As indicated by the present specification, Saytex 8010 is same as decabromodiphenylethane (see paragraph 1, page 13).
In light of motivation for using 10 to 35 wt% of decabromodiphenylethane mixed with methacrylate modified PPE resin disclosed by Fung et al. as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use 10 to 35 wt% of decabromodiphenylethane flame retardant in PPE resin composition of Katayose et al. in view of Zhang et al., Freshour et al. and Tracy et al. in order to improve flame retardancy, and thereby arrive at the claimed invention.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Katayose et al. (5,352,745) in view of Zhang et al. (US 2008/0097027 A1 cited in IDS), Freshour et al. (US 6,897,282), Tracy et al. (5,834,565 cited in IDS) and Fung et al. (US 2012/0315814 Al cited in IDS) as applied to claim 42 above, further in view of Saitou et al. (US 2004/0132925 A1 cited in IDS).

Regarding claim 48, Katayose et al. in view of Zhang et al., Freshour et al., Tracy et al. and Fung et al. disclose the prepreg as set forth above. , Katayose et al. in view of Zhang et al., Freshour et al., Tracy et al. and Fung et al. do not disclose silica filler in amount greater than 0 to about 30 wt%.
Saitou et al. disclose resin composition comprising PPE resin (see Abstract) and inorganic filler such as silica (see paragraphs 0027-0028). The amount of inorganic filler is 3 to 50 parts by weight to 100 parts by weight of resin solid matter (see paragraph 0029). Accordingly, the weight percentage of inorganic filler is 2.9 to 33.3 wt% [2.9 = 3/103 x 100 and 33.3 = 50/150 x 100]. If the amount is less than 3 parts by weight, the dimensional stability following the heating increases and if the amount is more than 50 parts by weight, the fillers becomes difficult to be dispersed evenly or the adhesive force is deteriorated (see paragraph 0029).
In light of motivation for using 2.9 to 33 wt% of silica filler by Saitou et al. as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use 2.9 to 33 wt% of silica filler in PPE resin composition of , Katayose et al. in view of Zhang et al., Freshour et al., Tracy et al. and Fung et al. in order to prevent increase in dimensional stability following the heating and to obtain even dispersion of silica filler as well as to improve adhesion force of silica filler, and thereby arrive at the claimed invention.

Claims 49, 50 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2008/0097027 A1 cited in IDS) in view of Yeager et al. (US 2001/0053450 A1 cited in IDS) and Fung et al. (US 2012/0315814 Al cited in IDS).

Regarding claims 49 and 53-55, Zhang disclose varnish composition containing methacrylate capped polyphenylene ether, crosslinking agent such as triallyl cyanurate, reactive solvent (i.e. solvent), and curing initiator such as dicumyl peroxide, 2,5-dimethyl-2,5-di-t-butylperoxyhexane, etc. (see Abstract and paragraphs 0009, 0046, 0051). An amount of initiator is 0.005 to 2 parts by weight per 100 parts by weight of PPE and reactive solvent (see paragraph 0046). Further, the crosslinking agent is present in amount of about 1 to about 50 parts by weight based on 100 parts by weight of PPE and reactive solvent (see paragraph 0052). Accordingly, the amount of initiator in 100 wt% of reactive components (PPE, reactive solvent, crosslinking agent) is 0.003 to 1.9 wt% (0.003 = 0.005/(100+50+0.005) x 100 and 1.9 = 2/(100+1 +2) xl 00) in the composition. The amount of crosslinking agent in the composition is 0.97 to 33 wt% (0.97 = 1 /(2+1+100) xl 00 and 33 = 50/(0.005+50+100) xl 00) The weight ratio of PPE/solvent is 2:1 to 1:5 (see paragraph 0042). Accordingly, amount of PPE is 66 to 16 wt% based on the weight ratio. Further, given that PPE is 16 to 66 wt% and triallyl cyanurate is 0.97 to 33 wt%, the weight ratio of PPE to triallyl cyanurate is 16 to 2 (16 = 16/0.97 and 2 = 66/33). 
The composition is electrically insulative (see Abstract). The varnish composition can be partially cured or fully cured (i.e. c-staged) by heating (see paragraph 0048). Further, Zhang disclose the composition consisting of PPO, reactive solvent (i.e. solvent), triallyl cyanurate (crosslinking agent) and initiator given that all other components are optional (see paragraphs 0055-0057).
Zhang et al. do not disclose a prepreg consisting a core material that is impregnated with the varnish composition. Zhang et al. do not disclose molecular weight of PPE resin. Zhang do not disclose presently claimed flame retardant and its amount.
Yeager et al. disclose a prepreg consisting glass cloth impregnated with partially cured thermoset resin (see paragraph 0078). The thermoset resin comprises a curable polyphenylene ether composition comprising a PPE resin, a curable unsaturated monomer (see Abstract and paragraph 0062). The composition has dielectric properties (see paragraph 0003).
Therefore, as taught by Yeager et al., it would have been obvious to one of ordinary skill in the art to use varnish of Zhang et al. to prepare a prepreg consisting glass cloth impregnated with the varnish of Zhang et al., and thereby arrive at the claimed invention.
Further, Yeager et al. disclose a capped poly(phenylene ether) such as methacrylate capped polyphenylene ether wherein substantially all of the hydroxyl end groups are capped (see paragraph 0047 and 0041). The structure disclosed by Yeager (see paragraphs 0041-0047), wherein all of the hydroxyl end groups are capped by methacrylate read on presently claimed formula. The number average molecular weight of capped PPO is 250 to 10,000 g/mol (see paragraph 0037). The capped PPO resin is in used in combination with curable unsaturated monomer such as triallyl isocyanurate or triallyl cyanurate (see Abstract, paragraphs 0048 and 0052, claim 1). The capped PPO resin composition provides low dielectric constant, dissipation factor and good thermal properties (see paragraph 0030).
In light of motivation, for using methacrylate capped PPO resin disclosed by Yeager et al. as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use methacrylate capped PPO having molecular weight of 250 to 10,000 g/mol of Yeager et al. as the capped PPO resin in Zhang et al. in order to obtain low dielectric constant, dissipation factor and good thermal properties, and thereby arrive at the claimed invention.
Zhang et al. in view of Yeager et al. do not disclose presently claimed flame retardant and its amount.
Fung et al. disclose a resin mixture applicable to a high-frequency circuit board (see paragraph 0011). The resin mixture comprises modified PPE resin having two terminals modified with methacrylate (see paragraph 0036) and brominated flame retardants such as Saytex 8010 (Ethane-1,2-bis(pentabromophenyl)) in amount of 10 to 35 wt% (see paragraphs 0038 and 0039). As indicated by the present specification, Saytex 8010 is same as decabromodiphenylethane (see paragraph 1, page 13).
In light of motivation for using 10 to 35 wt% of decabromodiphenylethane mixed with methacrylate modified PPE resin disclosed by Fung et al. as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use 10 to 35 wt% of decabromodiphenylethane flame retardant in PPE resin composition of Zhang et al. in view of Yeager et al. in order to improve flame retardancy, and thereby arrive at the claimed invention.

Regarding claim 50, Zhang et al. in view of Yeager et al. and Fung et al. disclose the prepreg as set forth above. Further, Yeager et al. disclose a laminate including multiple prepregs (see paragraph 0078). 
Therefore, it would have been obvious to one of the ordinary skills in the art to prepare laminate including one or more prepregs in Zhang et al., and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that applicant submits that one of skill in the art would not combine Katayose and Zhang and to arrive at the claimed invention. Zhang teaches a “reactive solvent” — “a solvent that is curable with the PPE to form a thermoset.” See Zhang at 4 [0042]. This reactive solvent participates in the varnish curing step. In addition, Zhang specifically notes that his varnishes are “solventless.” 4 [0030]. In other words, Zhang does not allow for non-reactive solvents as recited in Applicant’s claims. Moreover, Zhang is not impregnating materials with his varnish; rather, Zhang is merely coating solid surfaces. On the other hand, Katayose specifically requires non-reactive solvents in order to deliver varnishes capable of impregnating porous materials. Thus, the requirements for varnishes of Zhang and Katayose are opposed to each other, and one of skill in the art would not look to combine these two references to arrive at Applicant’s claims. In fact, attempting to replace the reactive solvents of Zhang with nonreactive solvents of Katayose would cause the Zhang varnishes to become inoperable: the varnishes of Zhang would not cure.
As set forth above, Katayose et al. already disclose a curable resin composition comprising polyphenylene ether resin and a solvent such as toluene. While Katyose et al. do not disclose specific polyphenylene ether resin, Zhang teach specific polyphenylene ether resin. Zhang has not been used to teach a solvent.  That is, the examiner is not replacing the solvent of Katyose et al. with solvent of Zhang et al. or replacing the solvent of Zhang et al. with solvent of Katyose et al. Given that both Katyose et al. and Zhang et al. disclose polyphenylene ether resin, Katyose et al. and Zhang et al. are combinable.
Further, Zhang et al. is only used as teaching reference in order to teach specific polyphenylene ether resin. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Applicants argue that Freshour, Tracy, Fung, Yeager, and Saitou do not make up for the deficiencies described above for Katayose and Zhang.
However, note that while Freshour, Tracy, Fung, Yeager, and Saitou do not disclose all the features of the present claimed invention, Freshour, Tracy, Fung, Yeager, and Saitou is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely specific PPE resin by Freshour, PPE resin having molecular weight of about less than 3000 by Tracy, flame retardant and decabromodiphenylethane and its amount by Fung et al., prepreg by Yeager et al. and amount of silica filler by Saitou et al., and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that claims 51-55 significantly further narrow the scope of the claims, reciting for example that the “flame retardant is decabromodiphenyl ethane,” “wherein 2,5-dimethyl-2,5-di-t-butylperoxyhexyne, 2,5-dimethyl-2,5-di-t-butylperoxyhexane, or combinations thereof is present from about 1 to about 2 wt% based upon 100% of reactive component,” and “wherein the weight ratio of the polyphenylene oxide polymer to triallyl cyanurate ranges from 1.0 to 3.0.” These claims are not obvious based on the cited art.
As set forth above, cited prior art meet these limitations.

In light of amendments, 112(b) rejections are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787